Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After three days of employment, claimant resigned from her position as an audio visual technician on a college campus because she believed that working alone until 8:00 p.m. in the basement of an unlocked building, as well as the poorly lit campus grounds and lack of security patrols, compromised her personal safety. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
We affirm. Testimony at the hearing established that claimant had previously worked for the employer without incident and that there had been no security incidents or assaults on campus for several years. In addition, security guards regularly patrolled the campus and buildings and claimant was able to lock herself *712in the office when she was alone. Claimant also was informed that a security escort to her car was available at night. While fear for one’s safety can constitute good cause for leaving employment, the record provides substantial evidence to support the conclusion that claimant’s fears were not reasonable under the circumstances (see Matter of Weaver [Commissioner of Labor], 6 AD3d 857, 858 [2004]; Matter of Kreger [Commissioner of Labor], 291 AD2d 772 [2002]). Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.